Hilton, J.
—The matter complained of in the answer cannot be considered either irrelevant or redundant.
It is asserted by the defendant, in brief, that what she did say of the plaintiff was not from any malicious motives, but because she has been informed and believes that every charge contained in the complaint, alleged to be slanderous and uttered by the defendant, is true. That she had the property in the complaint referred to, that it was stolen from her, and she believes it was stolen by the plaintiff.
This would seem to be sufficiently definite to enable the plaintiff to understand the precise nature of the defence relied upon.
It contains what may be considered a justification of the alleged slander, with mitigating circumstances tending to disprove malice, and although the plaintiff may desire more particularity, yet I do not understand how she can be gratified. Certainly, it will be a sufficient defence if the defendant proves a justification as full and as broad as the charge; and if she should fail in so doing, under the decisions in Bush a. Prosser (1 Kern., 347), and Bisbey a. Shaw (2 lb., 67), the evidence offered for the purpose may be relied on to disprove malice. The answer seems to me sufficiently definite and certain to permit defences of the kind suggested, and is not open to the plaintiff’s objection. (Code, § 160.)
Motion denied, with $10 costs to defendant to abide event.